Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 15-9010

  IN RE: MARCELO JUNIOR MEDINA LORENZO, a/k/a Marcelo J. Medina
    Lorenzo, a/k/a Marcelo J. Medina-Lorenzo, a/k/a Marcelo J.
   Medina, a/k/a Marcelo Medina Lorenzo, a/k/a Marcelo Medina,
                   a/k/a Marcelo Junior Medina,

                                    Debtor.



                       SCOTIABANK DE PUERTO RICO,

                                  Appellant,

                                       v.

                    MARCELO JUNIOR MEDINA LORENZO,

                                  Appellee.


              APPEAL FROM THE BANKRUPTCY APPELLATE PANEL
                         FOR THE FIRST CIRCUIT


                                    Before

                   Torruella, Lynch, and Thompson,
                           Circuit Judges.


     Wallace Vazquez Sanabria and WVS Law LLC on brief for
appellant.
     Aileen Pérez Polanco and Valcárcel Bauzá & Pérez Polanco CRL
on brief for appellee.
April 1, 2016
              Per curiam.   This appeal arises out of the failure of

creditor Scotiabank, which had objected to the debtor's Chapter 13

bankruptcy plan, to attend the debtor's plan confirmation hearing,

of which it had notice.          Scotiabank raises three arguments on

appeal: that the bankruptcy court erred in (1) hearing the debtor's

objection to the creditor's claim at the plan confirmation hearing;

(2) confirming the plan; and (3) granting the debtor's objection

and denying the creditor's amended claim.

              The Puerto Rico local rules provide that "[a]ny creditor

who objects to confirmation of the plan shall attend the contested

confirmation hearing if the objection is not resolved or withdrawn

prior to the hearing," and "[i]f the objecting creditor does not

appear   at    the   contested   confirmation   hearing,    the   court    may

overrule the objection for failure to prosecute the same."                P.R.

LBR 3015-2(h)(2).      Scotiabank concedes that it did not attend the

hearing because it "erroneous[ly] concluded [its] appearance was

not needed."

              Scotiabank's remaining merits arguments fail for the

reasons so well described in the Bankruptcy Appellate Panel's

thoughtful opinion in this matter.          In re Lorenzo, No. PR 15-011,

2015 WL 4537792 (B.A.P. 1st Cir. July 24, 2015).             We agree with

that opinion's reasoning and summarily affirm.             See 1st Cir. R.

27.0(c).




                                    - 3 -
            That does not end the matter.        The debtor's brief asks

for sanctions under Federal Rule of Appellate Procedure 38 and

First Circuit Local Rule 38.0, saying "the present appeal filed by

Scotiabank is frivolous and ha[s] been used by Scotiabank as means

to exhaust Debtor's limited financial resources."

            Rule 38 provides that a court of appeals may award

sanctions if it "determines that an appeal is frivolous."           Fed. R.

App. P. 38; see 1st Cir. R. 38.0.         The standard for the award of

Rule 38 sanctions is tough.            "An appeal is frivolous if the

arguments in support of it are wholly insubstantial and the outcome

is obvious from the start."       In re Efron, 746 F.3d 30, 37 (1st

Cir. 2014). Sanctions are appropriate if "the appellants and their

attorney should have been aware that the appeal had no chance of

success."   Cronin v. Town of Amesbury, 81 F.3d 257, 261 (1st Cir.

1996) (per curiam) (quoting E.H. Ashley & Co. v. Wells Fargo Alarm

Servs., 907 F.2d 1274, 1280 (1st Cir. 1990)).

            We deny the request for sanctions but warn Scotiabank

and its counsel that some of its arguments are frivolous, that all

are   without   merit,    and   that    its   brief   to   this   Court   is

unacceptable.

            So ordered.




                                  - 4 -